                      Case 1:21-mj-00222-ZMF Document 6 Filed 02/17/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                         United States                         )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-mj-222-ZMF
                     Leo Brent Bozell IV                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Leo Brent Bozell IV                                                                                 .


Date:          02/17/2021
                                                                                         Attorney’s signature


                                                                                 David B. Deitch, Bar No. 426218
                                                                                     Printed name and bar number
                                                                                  BERENZWEIG LEONARD, LLP
                                                                                     8300 Greensboro Drive
                                                                                          Suite 1250
                                                                                       McLean, VA 22102
                                                                                               Address

                                                                                   ddeitch@berenzweiglaw.com
                                                                                            E-mail address

                                                                                          (703) 940-3065
                                                                                          Telephone number

                                                                                          (703) 462-8674
                                                                                             FAX number
